HARRISON L. WINTER, Chief Judge,
concurring in part and dissenting in part:
I concur in Part III of the majority opinion. But I do not think that the facts as found by the district court support the conclusion that, under the applicable principles of law, Frank Blanding was the sole employer of the farmworkers. I therefore respectfully dissent from Part II of the majority’s opinion.
I.
The focus of an inquiry into whether a party is a joint employer “must be on each employment relationship as it exists between the workers and the party asserted to be a joint employer.” H.R.Rep. No. 885, 97th Cong., 2d Sess. 7-8, Reprinted in 1982 U.S.C.Cong. & Admin.News 4547, 4553-54 [Hereinafter H.R.Rep. No. 885]. The undisputed employer’s status as a bona fide independent contractor “does not as a matter of law negate the possibility that an agricultural employer or association may be a joint employer.” Id. The primary inquiry here is thus on the relationship between Malcolm and the farm-workers. Moreover, in enacting the AWPA, Congress explicitly adopted the holdings in three cases arising under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. They are Hodgson v. Griffin & Brand of McAllen, Inc., 471 F.2d 235 (5 Cir.), cert. denied, 414 U.S. 819, 94 S.Ct. 43, 38 L.Ed.2d 51 (1973); Hodgson v. Okada, 472 F.2d 965 (10 Cir.1973); Real v. Driscoll Strawberry Associates, 603 F.2d 748 (9 Cir.1979); see H.R.Rep. No. 885, 1982 U.S. C.Cong. & Admin.News at 4553. In all of these cases courts declined to give credence to the employment relationship as defined by the defendants, and instead formulated an “economic reality” test. This test depends heavily on prior Supreme Court precedent interpreting other social welfare legislation. See, e.g., Bartels v. Birmingham, 332 U.S. 126, 67 S.Ct. 1547, 91 L.Ed. 1947 (1947) (Social Security Act); Rutherford Food Corp. v. McComb, 331 U.S. 722, 67 S.Ct. 1473, 91 L.Ed. 1772 (1947) (Fair *107Labor Standards Act); United States v. Silk, 331 U.S. 704, 67 S.Ct. 1463, 91 L.Ed. 1757 (1947) (Social Security Act).
Griffin & Brand analyzed the question of a joint employment relationship by fo-cussing on the following five factors:
(1) Whether or not the employment takes place on the premises of the company?;
(2) How much control does the company exert over the employees?;
(3) Does the company have the power to fire, hire, or modify the employment condition of the employees?;
(4) Do the employees perform a ‘specialty job’ within the production line?; and
(5) May the employees refuse to work for the company or work for others?
471 F.2d at 237-38, quoting Wirtz v. Lonestar Steel Co., 405 F.2d 668, 669 (5 Cir.1968). No factor is determinative, and the court must view the relationship between the workers and the alleged employer in light of the “total work arrangement.” Griffin & Brand at 238.
In addition to these factors, under regulations passed by the Department of Labor, “[i]f the facts establish that two or more persons are completely disassociated with respect to the employment of a particular employee, a ‘joint employment’ relationship does not exist.” 29 C.F.R. § 500.20(h)(4)(i). This factor is particularly important given the fact that whether an employee works for more than one employer cannot be easily determined by such traditional indicia as the alleged employees’ capital investment. See, e.g., Secretary of Labor v. Lauritzen, 835 F.2d 1529, 1541 (7 Cir.1987) (Easter-brook, J., concurring).
II.
I turn then to the application of these principles of law. First, the AWPA envisions situations where joint employers both possess substantial capital. The district court was therefore incorrect to use Bland-ing’s capital investment as a factor which negated the existence of an employment relationship between Malcolm and the farmworkers, especially in view of the fact that not only did Malcolm advance Bland-ing substantial funds to secure housing and equipment, but he ultimately forgave these “loans” in whole.
Second, the district court also considered that because Blanding and Malcolm delegated to Blanding the responsibility to pay taxes and account for the workers’ time, Blanding and not Malcolm was the employer. However, the duty to withhold FICA, FUTA and income tax is a legal one, and the party with the responsibility to carry it out is the employer, as defined by the AWPA and relevant case law, regardless of the arrangement made by the parties.
In assessing the circumstances of Malcolm’s relationship with the farmworkers, I would conclude that he is at least a joint employer within the meaning of AWPA. At all times, the work done by the farm-workers was done on the property of Barra Farms. The evidence demonstrates the type of control indicative of an employer. The plaintiffs were given work picking cucumbers because they arrived too early for the corn harvest for which they were originally hired. Malcolm’s employees who supervised pickers ordered the workers to leave because of the damage they were doing to the vines, which were expected to produce another, later yield. Moreover, the plaintiffs worked alongside admitted employees of Barra Farms picking cucumbers, and were paid the same rate by Blanding that Malcolm paid to his own workers. In at least one instance Malcolm’s crew insisted that a worker be fired because of a drinking problem. When the packing operation needed extra employees Malcolm’s foremen recruited some of the plaintiffs to make up the shortage.
Later, during the corn harvest, Malcolm himself closely supervised the picking. Although he and his supervisors may have spoken to Blanding rather than to plaintiffs, such an arrangement does not negate the fact that it was Malcolm’s orders which were invariably carried out. See Griffin & Brand, 471 F.2d at 238. The district court found that although Malcolm had in fact exercised control over Blanding and the plaintiffs during the corn harvest, his supervision was inconsequential because of *108the exigent circumstances of the corn harvest. Specifically, the corn developed “dry-back”, thus necessitating the oversight of someone more skilled in determining which corn should be picked. Blanding and plaintiffs did not possess that skill. In fact, the only skill which either Blanding or plaintiffs demonstrated was being able to drive a mule train. The district court characterized the operation of the mule train as requiring a minimal degree of skill, and further found that this skill was provided almost entirely by Blanding himself and not by plaintiffs. Their lack of skill, and Blanding’s lack of managerial initiative are indicative of an employee relationship with Malcolm. Castillo v. Givens, 704 F.2d 181, 190 (5 Cir.), cert. denied, 464 U.S. 850, 104 S.Ct. 160, 78 L.Ed.2d 147 (1983). At the very least, Blanding and Malcolm worked together closely, which precludes Malcolm from claiming that he was wholly disassociated from plaintiffs who constituted Bland-ing’s crew.
Another factor that the district court considered indicative of Malcolm’s status as a contractor, and not an employer, was the fact that plaintiffs worked at other farms later in the summer. However, an “employee may, of course, work for different employers at different times and still be an employee of each.” Beliz v. W.H. McLeod & Sons Packing Co., 765 F.2d 1317, 1329 (5 Cir.1985). Such was the case here.
III.
In summary, it is my view that Congress enacted the AWPA with the knowledge that there were many types of work relationships prevalent in agricultural employment. Congress specifically declined to allow the alleged employers’ designation of their preferred arrangements to defeat the purposes of the AWPA. Instead it proceeded on the principle that “it is economic reality, not contractual labels, nor isolated factors which is to determine employment relationships under this Act.” H.R.Rep. No. 885, 1982 U.S.C.Cong. & Admin.News 4553. From the record, I think it clear that Blanding and Malcolm intended to agree to an arrangement whereby Blanding assumed responsibility for plaintiffs. That agreement, however, cannot redefine the actual conditions present in the field at the time the farmworkers performed the labor for which they had been hired. At all times, plaintiffs were subject to the control of both Blanding and Malcolm, and at all times carried out the wishes of Malcolm. This is sufficient to make Malcolm a joint employer.
I would reverse the judgment of the district court in its entirety and remand the case for an assessment of damages for Malcolm’s violation of 29 U.S.C. §§ 1821 and 1822, as well as § 1842.